Citation Nr: 0712387	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a service connected 
back disability with degenerative disc disease (DDD), 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1978 to May 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted an increased rating for a back disability with 
DDD, evaluating it at 20 percent from December 5, 2003, the 
date the RO received the veteran's increased rating claim.  
The RO issued a notice of the decision in March 2004.  
Thereafter, in June 2004, the RO provided another decision 
and notice of decision, which continued the 20 percent 
rating.  In June 2004 the veteran timely filed a Notice of 
Disagreement (NOD).  Subsequently, in October 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
December 2004, the veteran timely filed a substantive appeal.  
The RO issued Supplemental Statements of the Case (SSOCs) in 
May 2005 and October 2005.

The veteran initially requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in 
writing in August 2006 in accordance with 38 C.F.R. § 20.204.

Following a review of the record, the Board finds that an 
issue of whether the veteran is entitled to a separate 
compensable rating for impairment of urinary function 
associated with his service-connected low back disability 
with degenerative disc disease must be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
additional development.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service-connected low back disability 
includes arthritis and degenerative disc disease; when 
considering DeLuca criteria of pain and weakness or 
fatigue on repetitive motion, he has forward flexion of 
the thoracolumbar spine to 30 degrees of less but not 
ankylosis.
3.	The veteran's low back disability is not manifested by any 
incapacitating episodes of symptoms necessitating bedrest 
prescribed by a physician or any impairment of bowel 
control; however, it is productive of moderate, but no 
more than moderate radiculopathy with pain and numbness of 
the right and left thighs.


CONCLUSIONS OF LAW

1.	The criteria for a 40 percent rating for a service 
connected back disability with DDD and degenerative joint 
disease, but no more than 40 percent, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2006).

2.	The criteria for separate 20 percent ratings for 
neurologic manifestations of the veteran's service 
connected back disability, specifically radiculopathy of 
the right and left anterior thighs, but no more than 20 
percent for each lower extremity, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 
4.45, 4.71a, Diagnostic Code 8526 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2005 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
back disability had worsened.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in her possession, and that she received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the May 2005 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination is that 
the evidence supports a 40 percent rating for the veteran's 
low back disability based upon limitation of motion and 
separate ratings of 20 percent for radiculopathy of both 
lower extremities, and that the preponderance of the evidence 
is against higher ratings or an additional separate 
compensable rating (excluding urinary impairment, which is 
addressed in the remand below) renders moot any question 
about a different disability rating and effective date.  In 
addition, the RO supplied notice of the Dingess elements in 
an April 2006 letter.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
March 2004 RO decision that is the subject of this appeal in 
its May 2005 letter.  Notwithstanding this belated notice, 
the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the October 
2005 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2004 VA examination, which was thorough in 
nature and adequate for rating the veteran's low back 
disability.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

At the time the veteran filed his increased rating claim in 
December 2003, the following relevant provisions relating to 
musculoskeletal disabilities were in effect: According to 38 
C.F.R. § 4.71a, a veteran, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, will receive a 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 52429.  A veteran will garner a 40 
percent rating when he exhibits forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.  The next higher rating of 50 
percent will be awarded when a veteran displays unfavorable 
ankylosis of the entire thoracolumbar spine, and a veteran 
will generate the maximum 100 percent evaluation if he has 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242.  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

With respect to intervertebral disc syndrome (IDS), 
Diagnostic Code 5243 directs that VA should evaluate this 
disorder under either the General Rating Formula for Diseases 
and Injuries of the Spine, outlined above, or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  A veteran 
with IDS who has incapacitating episodes for at least two 
weeks but less than four weeks during the past year will 
receive a 20 percent rating, whereas he will generate a 40 
percent evaluation with IDS accompanied by incapacitating 
episodes totaling at least four weeks, but less than six 
weeks during the past year.  A veteran who has IDS and 
incapacitating episodes for at least six weeks during the 
past year will garner a maximum 60 percent rating under this 
Formula.  The regulations define "incapacitating episode" 
as s period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).     

In addition, the Board comments that, in addition to a rating 
for orthopedic impairment (here limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should be 
compensated for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

With respect to evaluations of neurological disabilities, and 
more specifically, peripheral nerve disorders, 38 C.F.R. § 
4.124a sets forth the relevant criteria.  Pertinent to the 
instant case, pursuant to Diagnostic Code 8520, which sets 
forth the rating criteria for sciatic nerve disorders, a 
veteran will receive respective ratings of 10, 20, 40 or 60 
percent for mild, moderate, moderately severe or severe (with 
marked muscular atrophy) incomplete paralysis from this 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 
80 percent evaluation will be awarded for complete paralysis 
of the sciatic nerve manifested by the foot dangling and 
dropping, no active movement possible of muscles below the 
knees, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8526, which governs evaluations for 
anterior crural nerve (femoral) disorders, a veteran will 
receive respective ratings of 10 percent, 20 percent and 30 
percent for mild, moderate or severe incomplete paralysis of 
this nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  
Complete paralysis of the femoral nerve or paralysis of the 
quadriceps extensor muscle warrants a maximum 40 percent 
evaluation under this Code.  38 C.F.R. § 4.124a, Diagnostic 
Code 8526.  

Finally, pursuant to Diagnostic Code 8529, which provides 
ratings for disabilities of the external cutaneous nerve of 
the thigh, mild to moderate paralysis will generate a zero 
percent rating, while severe to complete paralysis will yield 
a maximum 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8529.         

The Board comments that for the purposes of 38 C.F.R. § 
4.124a, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  In addition, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).



b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 
a. Factual Background
A November 2003 private medial report by Dr. E.D.R. indicates 
that the veteran had an unsteady gait and poor balance, 
requiring use of a cane.  

A December 2003 VA MRI report of the lumbar spine indicates 
that the veteran had a compression fracture and right leg 
radiculopathy with urination problems.  The radiologist found 
moderate DDD at the L1-L2, L3-L4 and L5-S1, with loss of disc 
height and signal, as well as mild to moderate DDD at the L2-
L3 and mild DDD at L4-L5.  In addition, the radiologist 
detected moderate to severe DDD at T8-T9, T9-T10, T10-T11, 
T11-T12, T12-L1.  The veteran had moderate compression 
deformity at T12, with a minimal compression of L1, both of 
which were chronic.  He also had anterior osteophytes at T12-
L1 with multiple Schmorl's nodes along the lower thoracic 
spine and congenital stenosis.  The veteran had posterior 
disc protrusion at T8-T9, T9-T10, T10-T11, and T11-T12, which 
resulted in mild cord impingement at these levels.  

As noted in a February 2004 VA examination report, the 
veteran complained that sitting for longer than 1/2 hour caused 
numbness in the legs and low back pain.  He stated that he 
had tingling in the tops of his legs, anteriorily on the 
thigh area and numbness 50 percent of the time.  The veteran 
indicated that his lower extremities felt weak and his legs 
ached with prolonged sitting.  The veteran denied any 
alteration of bowel or bladder function, safe for the use of 
laxatives for constipation.  The veteran had had no back 
surgery at this time, but used a brace approximately once per 
week.    

A physical examination revealed that the veteran had limited 
flexion of the spine to 45 degrees, with pain; extension to 5 
degrees; pain during rotation at 30 degrees bilaterally; and 
painful lateral bending at 15 degrees.  The examiner 
diagnosed the veteran with multilevel DDD and degenerative 
joint disease (DJD) of the spine, with DeLuca factors of 
pain, incoordination and fatigability limiting the range of 
motion an additional 30 percent.        

A November 2004 private medical report from D.F., a 
chiropractor, conveys that the veteran had stabbing low and 
middle back pain daily, rated as a 5/10, aggravated by 
breathing and bending.  This pain caused sleep disturbance, 
and he used methadone to relive his pain symptoms.  The 
veteran could perform certain activities such as raking or 
shoveling, but had to do so for limited amounts of time.  The 
veteran did not have radicular symptoms of the upper or lower 
extremities or neck pain; D.F. noted that the veteran had 
numb feet, but determined that this was secondary to poor 
circulation.          

D.F. conveyed that the veteran had reduced range of motion of 
the lumbar spine on all planes; severe pain on lumbar flexion 
at 30/90 degrees; and pain on lumbar extension at 16/30, 
characterized as a 7/10.  Palpatory findings revealed 
moderate pain at T5-T9 and T12-L5, but a neurologic 
evaluation was unremarkable, although the veteran had 
decreased sensation in the lower extremities.  D.F. related 
this decreased sensation to the veteran's blood clots and 
numbness in the legs.    

A December 2004 VA medical report indicates that the veteran 
complained of low back pain, for which he took methadone.  

A March 2005 VA medical note indicates that the veteran had 
pain after walking 30 feet and standing for more than 6 
minutes.  A physical examination of the thoracolumbar spine 
revealed that the veteran had pain and radiculopathy on 
palpation.  His thoracic spine was convex, but the cervical 
and lumbar spine showed normal lordosis.  The veteran could 
flex to 45 degrees, hyperextend to 15 degrees, laterally flex 
to 20 degrees bilaterally, and rotate to 20 degrees 
bilaterally with pain.  He had a 5/5 bilateral muscle 
strength.  The veteran had a normal gait and could walk 
briskly without assistance.  He could also tandem walk.  At 
this time the veteran denied fecal incontinence and 
paresthesia, but complained of weakness in the extremities 
and altered gait.    

Based on these data, the VA clinician diagnosed the veteran 
with DDD and DJD of the lumbar spine.  He indicated that in 
considering the DeLuca factors, the veteran had a 20 percent 
less joint function, which was limited by pain, fatigability, 
lack of endurance and loss of coordination following 
repetitive motion on the examination.            

In an April 2005 VA medical report, the examiner indicated 
that there had been no change in the veteran's back disorder 
since September 2003.  

In his April 2007 Brief, the veteran, through his accredited 
representative, conveyed that he experiences chronic and 
constant stiff, limited and painful motion of the lumbar 
spine, and that it "is getting worse."  See Brief at 3.  

b. Discussion 
The Board finds that the evidence of record weighs in favor 
of the veteran's claim for an increased rating.  
Specifically, as disclosed by the March 2005 VA examination 
report, while the veteran displayed 45 degrees forward 
flexion, which would preponderate against an increased 
rating, the VA clinician specifically determined that such 
range of motion was limited by an additional 20 percent 
because of pain, fatigability, lack of endurance and loss of 
coordination following repetitive motion.  Such additional 
loss of motion lowers the veteran's forward flexion ability 
to 25 degrees, which falls within the 30 degrees-or-less 
standard for a higher rating of 40 percent under the criteria 
for rating diseases of the spine (Diagnostic Codes 5237 or 
5242).  Similarly, the February 2004 VA examiner determined 
that the veteran's forward flexion of 45 degrees with pain 
was further limited by 30 percent when factoring in Deluca 
criteria, which also brings the veteran's flexion within the 
limited range of motion required for a 40 percent evaluation.  
Finally, the veteran's chiropractor, D.F., in November 2004, 
reported that the veteran had severe pain on lumbar flexion 
at 30 degrees, which, too, qualifies the veteran for a 40 
percent rating.      

The evidence in the claims file weighs against a rating 
higher than 40 percent, as the record does not disclose that 
the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine, as would be required for a 50 percent 
rating.  Where a veteran is in receipt of the maximum rating 
for limitation of motion of a joint, the DeLuca provisions do 
not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

There is MRI evidence of a moderate compression deformity at 
T-12 but no radiographic or other competent evidence of a 
vertebral fracture with loss of 50 percent or more height of 
the vertebral body.  Accordingly, a separate compensable 
rating for a vertebral deformity is not warranted.

In addition, the evidence weighs against a higher rating of 
60 percent under Diagnostic Code 5342, which provides this 
rating for IDS with incapacitating episodes of at least six 
weeks total during the past year, as the record bears no 
indication that the veteran in fact has experienced such 
incapacitating episodes as contemplated by Note (1) of the 
regulation.        

With respect to neurologic symptoms associated with the 
veteran's service connected back disability, the Board 
determines that the evidence supports a finding that the 
veteran has bilateral radiculopathy of the legs, and 
specifically of the thighs.  As reflected in the February 
2004 VA examination report, the veteran had pain, numbness 
and tingling in the legs related to his back disorder, which 
the VA clinician determined to be located on the anterior 
aspect of the thighs.  The December 2003 MRI report similarly 
noted the veteran's right leg radiculopathy and related this 
to the veteran's back disability.  While the Board notes that 
the veteran's private chiropractor, D.F., in November 2004 
determined that the veteran had no radicular symptoms, that 
his neurological evaluation was unremarkable and that the 
veteran's decreased lower extremity sensation, to include 
numbness of the feet, was due to poor circulation and blood 
clots rather than the veteran's back disorder, which would 
weigh against a separate award for radicular symptoms, the 
evidence is at least in equipoise in  supporting a finding of 
bilateral radiculopathy affecting the thighs associated with 
the veteran's degenerative disc disease of the lumbar spine.  

Turning to a rating for the veteran's bilateral 
radiculopathy, the Board determines that 38 C.F.R. § 4.124a, 
Diagnostic Code 8526, governing evaluations for the anterior 
crural nerve (femoral), applies because, as noted by the 
February 2004 VA examiner, the veteran experienced tingling 
anteriorily in the thigh areas.  The veteran has 
characterized the numbness and tingling in his legs as 
occurring 50 percent of the time, and has also indicated that 
prolonged sitting yields numbness and aching in the legs.  
Although in March 2005 he denied having paresthesia symptoms, 
the Board adjudges the veteran's overall radicular symptoms 
to qualify as moderate incomplete paralysis, warranting 20 
percent ratings for each leg under Diagnostic Code 8526.  
Because the veteran's radiculopathy of the legs is in the 
nature of a sensory disorder only, the Board may not award 
higher evaluations of 30 percent or 40 percent under 
Diagnostic Code 8526.    

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected back 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased rating for a service connected back disability 
with degenerative joint disease and degenerative disc 
disease, to 40 percent, but no more than 40 percent, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating of 20 percent, but no more than 20 percent, for 
radiculopathy, left thigh, associated with the service 
connected back disability with DDD, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A rating of 20 percent, but no more than 20 percent, for 
radiculopathy, right thigh, associated with the service 
connected back disability with DDD, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim with respect to 
other neuologic symptoms associated with his service 
connected back disability, namely, the veteran's attendant 
urination dysfunction.  38 C.F.R. § 19.9 (2006).  The 
December 2003 VA MRI report indicates that the veteran had a 
compression fracture with radiculopathy and urination 
problems, which indicates an association between the 
veteran's service connected back disability and loss of 
bladder control.  However, none of the medical reports of 
record discusses the nature and severity of this urination 
dysfunction and subsequently dated medical evidence does not 
address it at all.  The Board must therefore remand this 
portion of the case for further development. 

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded a VA 
genitourinary  
examination to determine the etiology and 
severity of any loss of bladder control 
that may be present.
        
Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, 
the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional 
specialty examinations that are 
warranted, the clinician should 
determine whether the veteran has loss 
of bladder control associated with his 
low back disability, to include 
degenerative joint disease and 
degenerative disc disease of the 
thoraco-lumbar spine.  If so, the 
examiner must also determine the 
severity of the veteran's loss of 
bladder control, to include commenting 
on the frequency and intervals of his 
urination during sleeping and waking 
hours; the necessity of wearing 
absorbent devices, if any, and 
frequency with which any such devices 
must be changed; the occurrence of 
leakage, and other such associated 
manifestations.  

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the veteran's claim of 
entitlement to a separate compensable 
rating for loss of bladder control or 
urinary dysfunction associated with his 
service-connected low back disability, to 
include degenerative joint disease and 
degenerative disc disease of the thoraco-
lumbar spine.  If the claim is denied, 
the AMC/RO should issue an appropriate 
SSOC and provide an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

  

____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


